Citation Nr: 1118690	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1960 until March 1964.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for diabetes.  In an August 2010 statement he indicated that he was in the Republic of Vietnam in February 1962 and from January through March 1963.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2010).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied.

A September 2007 letter indicates that VA made certain efforts to obtain records which would confirm the Veteran's presence in Vietnam, including a request through the Personnel Information Exchange System (PIES) to locate the appropriate documents.  The record does not indicate, however, that service personnel records were sought.

The Veteran has stated that in 1994 he began receiving Social Security Disability benefits.  The Board finds that records in possession of the Social Security Administration (SSA) may be relevant to the Veteran's claims and no effort has been made to procure such records.

The Veteran has indicated that he has been treated at the Midtown Health Center in Milwaukee, Wisconsin.  In September 2007 he was informed that a specialized release form was required by the Midtown Health Center in order to release the Veteran's records.  According to his August 2010 letter, he has supplied such release form to VA.

Given that the Veteran's claim for entitlement to service connection for hypertension has been presented on the basis of hypertension being secondary to diabetes, the Board finds that the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board defers consideration of this claim pending additional development of the diabetes-related claim.  Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to acquire SSA records pertaining to the Veteran, including any awards of Social Security Disability.  

2.  Attempts are to be made to acquire the Veteran's service personnel records and any orders issued to him concerning duty assignments.  This includes attempting to identify and locate unit records for the periods of February 1962 and January through March 1963.

3.  Treatment records from the Midtown Health Center in Milwaukee, Wisconsin are to be associated with the claims file.

4.  In view of the fact that blood pressure was 136/90 in March 1964, the appellant should be scheduled for a VA examination.  The examiner should determine whether there is any relationship between the post service diagnosis of hypertension and the in-service findings.  The examiner should provide reasoning for any conclusion that is reached.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

